NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 05a0122n.06
                              Filed: February 15, 2005

                                                   No. 03-4435

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT


KALIL A. ALKASAB,                                                   )
                                                                    )          ON APPEAL FROM THE
         Plaintiff-Appellant,                                       )          UNITED STATES DISTRICT
                                                                    )          COURT     FOR     THE
v.                                                                  )          NORTHERN DISTRICT OF
                                                                    )          OHIO
CLEVELAND STATE UNIVERSITY,                                         )
                                                                    )              MEMORANDUM
         Defendant-Appellee.                                        )                OPINION




BEFORE: NORRIS, GIBBONS, Circuit Judges; TODD, District Judge.*

         PER CURIAM. Plaintiff, Kalil A. Alkasab, appeals from the district court’s grant of

summary judgment to defendant, Cleveland State University, in this employment discrimination

case.

         Having had the benefit of oral argument and having carefully considered the record on

appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court

erred in granting summary judgment to defendant.

         Because the reasoning which supports judgment for defendant has been articulated by the

district court, the issuance of a detailed written opinion by this court would serve no useful purpose.




         *
           The Honorable James D. Todd, Chief United States District Court Judge for the Western District of Tennessee,
sitting by designation.
No. 03-4435
Alkasav v. Cleveland State University

Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that

court in its Order and Decision dated September 26, 2003.




                                             -2-